Clark, J.,
dissenting. There are no exceptions to evidence nor to the charge. The only exceptions are to the refusal of the Judge to give the following prayers for instruction : 1. That upon the evidence the jury can not find a verdict of murder in the first degree. 2. That upon the evidence the jury can not find a verdict of murder in the second degree. 3. That upon the evidence the jury should render a verdict of not guilty. It is, therefore, necessary to consider only the evidence against the prisoners, for if there was any evidence it was not error to refuse these prayers.
It was in evidence that the three prisoners and Melton Bel-field (afterwards killed in resisting arrest) composed a party of two- brothers and their two brothers-in-law who went to Peele’s store in Roxobel on 9 April, 1902. They were colored men and the deceased, Thomas Stevenson, was a young white man who was clerking in Peele’s store.
A. T. Liverman testified that about 5 p. m., 9 April, 1902, he was at Roxobel; “heard several pistols, looked and saw several men who seemed to be engaged in wrangling and firing; firing went on and I remained there when over four or five shots were fired; then three reports' with slight lapse of time between the shots. After that I don’t know what took place. I know there were several more pistols, saw five men,, four around one who seemed to be trying to get away. I saw-four men who seemed to be pressing around the man. One-man was trying to get away. Two men seemed to be behind *754tbe wagon. The four were trying to stop him. I saw him when be was falling. He appeared whiter than the other four. I saw one man at his feet and one man at the fallen man and one there. Just as he was falling the pistols were firing repeatedly. I saw two men leave on right of wagon and one on left of the wagon and one seemed to remain a little longer. The last man that remained then ran off and somebody was hallowing. I heard some one say,' ‘Drive, drive.’ I was about 160 yards from where the firing began. I went about 120 yards from where Stevens'on fell.” He says he did not then recognize any of the men. He further testified that there were fifteen or, twenty shots, and no one was at the place of the shooting besides the four men and the shot man, and that at the last shot the four men seemed to be bending over towards Stevenson, the deceased.
Dr. A. Gapehart testified: “I was sitting in my home and my attention was arrested by rapid firing. I looked out of my window and saw a number of men (its about 125 yards to Peele’s store). Four or five men seemed to be engaged in what appeared to be gun shooting. Almost coincidently with the firing my eye rested on one of the party falling. I saw three or four men standing around this man, and it appeared that he was being attacked. I saw three flashes of pistols almost at same time in different positions and from different directions. These parties who were around the man nearly prostrate were firing on him. I knew there was more than one pistol being used, because I could tell from the flashes. I saw three of them scamper off. The fourth remained and fired a parting shot. In the meantime the three that ran off were calling to this man ‘Come on Melton; hurry, hurry.’ Some of them got in a wagon and said, ‘Drive.’ ” He said further that he did not recognize any of the men during the firing; that when it was over he went to deceased who was dying; that four balls had entered the body, three of which *755would bave proved fatal, and that seven bullets pierced tbe clothing; that all tbe balls entered from behind, none in frontj that one ball in tbe neclc must bave been fired from tbe side and that the ball that bit tbe deceased in tbe shoulder must bave been fired by a man standing in tbe rear of bis left side; that tbe ball in tbe kidney ranged almost vertically down. He says deceased fell twelve or fifteen yards from tbe door of tbe store and that fifteen or twenty shots were fired. .
B. F. Bnrket testified that be saw tbe shooting; that be knew them when they ran off; that be saw tbe last shot; be beard them hallowing, “Come on Melton.” He was asked “Who .were they ?” and replied “Melton Belfield and tbe three prisoners, John Belfield, James Stevenson and Junius Bishop.” He says they were the men he saw in, the croiud around the deceased man. On cross-examination be said tbe yuffs of smoke were coming from more than one pistol
Louisa Stevenson, a witness for tbe prisoners, in her testimony stated, that she saw the prisoner, June Bishop; standing near deceased with his band on bis hip pocket, and that be told Melton to “use bis things and if be didn’t be would use bis.” And that- Bishop was behind her when a shot came from that direction.
June Bishop’s wife, witness for prisoners, in her testimony said that Melton’s pistol would fire five times.
O'. T. Peele testified among other things that Melton Bel-field and the other prisoners came together to the store that day, that Melton began quarreling and be ordered him out, that Melton called tbe deceased a damned son of a bitch, a damned scoundrel, a poor white rascal; that, tbe deceased reached up and got his pistol; that be went to tbe rear of tbe building, and when be got back the deceased was out some fifteen or twenty yards in front of tbe store, that Melton Bel-field and tbe prisoners were tbe only persons out there except *756some women; that some fifteen shots were fired and that as he went to the door the last shot was fired, which was by Melton Belfield; that he did not see any pistol in the hands of deceased; that there were seven bullet holes in his clothes (which were shown to the jury), that when he ordered them out of the store Melton remained in and the other three went out but came back into the store. . On cross-examination he was asked: “There was nothing to indicate that he (deceased) was pulled out there ?” To which he replied: “I do not think he would have run out there.”
J. A. Andrews testified that fifteen or twenty shots were fired, that just as he got to the door Melton Belfield was standing right over deceased and shot him just then and ran off, that the shooting was over and he saw there then only those two men.
There was some additional evidence for the State and some evidence for the defence, but it is not our province to weigh the testimony. That belongs to the jury. The only question before us is whether there was any evidence for the State of murder in the first degree.
If the above evidence is to be believed, four colored men, brothers and brothers-in-law, went in a body to the store where a young white man was clerking. One of them (Melton) commenced quarreling and Melton called the clerk most insulting names, when the clerk reached for his pistol and the negroes were ordered out by Peele. Melton refused to go; the other three went out but came back. Soon thereafter, according to the testimony of Several witnesses, all four were chasing the deceased and trying to prevent his escape, firing at him as he ran, and that fifteen or twenty shots were fired. The evidence of the physician is that the deceased was struck by seven shots, all from the rear, and three of them fatal; that after he fell Melton Belfield stood over him and fired a last shot; that the others called on him to come, to hurry up, and all four jumped in a wagon and drove hurriedly off.
*757Upon this evidence tbe billing was an assassination, without provocation, in front of bis store of an unoffending young man wbo was entitled to tbe security of life and person at tbe bands of tbe law. It was (if tbe evidence is' believed) a joint killing by four men all participating therein. Tbe deceased was trying to escape and four men were surrounding bim to prevent it, firing at bim as be ran, some fifteen or twenty shots being fired, which was more than one or even three pistols could have fired, and all seven of the bullets which struck bim coming from the rear.
It is' not law that when one is killed, several being engaged in the joint or common assault, that only be is guilty wbo can be shown to have fired tbe fatal shot. If such were tbe case, it would be a perfectly safe pastime for two* men or more to chase down and shoot a fellow mortal, for no one, not even tbe shooters, could say who did the slaying. On the contrary, the law has ever been that if one is guilty of murder in the first degree, all who are present, aiding, abetting or encouraging tbe perpetration of tbe crime are guilty of tbe same degree of murder as be who fired tbe shot.
As far bask as Reg. v. Wallis, 1 Salk, 334 (1703), it was held that if several made a riot and a man is killed, all are principals in the murder, Holt, O’. J., saying: “Who actually did the murder is not material; the matter is that a murder was committed, and the other is but a circumstance, and all are principals.” In a late English case, Queen v. Salmon, 6 L. R. 79 (Q. B. Div. 1880), where three were recklessly firing at a target with long range rifles and a boy was unintentionally killed, but it could not be shown by which, all three were held guilty of manslaughter (the degree of crime upon those facts).
Even if any one of the prisoners did not fire a fatal shot or any shot at all, if be were there acting in support of those who were chasing the deceased and shooting at him, or en*758couraging or aiding those who did the shooting, he was guilty as those who fired the three fatal shots. Wharton Cr. Law, Sec. 211; State v. Walker, 98 Mo., 95; 1 Bishop Cr. Law (6th Ed.), Sec. 636. It is not necessary to show that thes'e four men went there with a preconcerted plan to act together. That they did act together and united in a common effort to Id'll the deceased makes all guilty of the same degree of crime.
Eour witnesses testify that fifteen or twenty shots were fired, which is as much as three to four five-shooters would have fired, if all their barrels' were emptied. All these witnesses testify' that the four men were engaged in chasing the deceased, trying to head him off. These four men were identified as the prisoners and Melton Belfield. No provocation was shown to have been given to the three prisoners by the deceased, and, as to Melton, it was Melton who gave the provocation. It ought to take no citation of authority to' establish that all four are responsible, irrespective of which ones fired the three fatal shots, and that in such a chase, four men after one, and time elapsing enough to fire fifteen or twenty shots, there was evidence of premeditation, far more than was in Dowdens case, or in any of the other cases cited below.
If this is not murder, in what way' could these four negroes have committed murder in the first degree unless they had lain-in-wait for their victim ? Is it any less murder because, instead of ambush, they resorted to numbers and in more reckless defiance of law they chased and headed him off and shot him to death with fifteen or twenty pistol shots in open daylight in front of his store ?
One solitary case is cited as authority that four men being In pursuit of deceased, no one can be convicted unless it can be shown who fired the three fatal shots. That case is Campbell v. State, 16 Ill., 17; 61 Am. Dec. 49, but an examination shows that the charge there approved was: “If it is uncertain from the evidence, in the minds of the jury, which one out *759of two or more persons inflicted the stab tbat would operate to acquit the prisoner, unless there is proof that the prisoner aided or abetted the person ascertained to have killed him.” This qualification puts the case in line with the uniform ruling of all courts. When two or more unite in an act which results in death all are guilty, though only one gave the fatal stab, blow or shot. 1 Wharton Or. Law, Sec. 396, and cases cited; also Dumas v. State, 62 Ga., 58; 1 Bishop Cr. Law, Sec. 629 (2) and cases cited; Wharton Cr. and Pl., Sec. 301, and cases cited; State v. Johnson, 7 Oregon, 210; Brennan v. People, 15 Ill., 511; Ruloff v. People, 45 N.Y., 213 ; 2 Greenleaf Ev., Secs. 40, 41; but it can not be necessary to add more cases, for the doctrine is based upon reason and is universally recognized. When several combine in an unlawful act, as here in chasing the deceased and firing at him, all who are present, aiding and abetting are equally guilty, whether all fired at him or not. This is fully and ably discussed in Spies v. People, 122 Ill., 1, 3 Am. St. Rep. 320 and notes. This was the celebrated Anarchist case. In People v. Mather, 4 Wend., 230, 21 Am. Dec., 122, it was well said by Marcy, J. (later the celebrated Secretary of State of the United States) : “The fact of conspiring need not be proved; if parties concur in doing the act, although they were not previously acquainted with each other, it is a conspiracy.” Here, if the only fatal shot had been fired by Melton, these prisoners, if five witnesses have sworn the truth (and of that the jury are the judge), were all present actively aiding by “trying to head the deceased off,” and three of them present, if not all four, emptying their five barreled pistols at him, as the testimony concurs that 15 to 20 shots were fired. Dr. Capehart testified that he saw three pistols flash at once. State v. Straw, 33 Me., 554; Doan v. State, 26 Ind., 495; Washington v. State, 36 Ga., 222; Rex v. Perkins, 4 Carr and Payne, 537.
In State v. Gooch, 94 N. C., at p. 1014, the Court cites and approves the following: “In Rex v. Cox, 4 C. & P., 538, *760the rule is thus laid down: 'If two persons are engaged in pursuit of an unlawful object, the two having the same object in view, and, in pursuit of that common object, one of them does an act which is the cause of death, in such circumstances that it amounts to murder in him, it amounts to murder in the other also.’ To the same purport, State v. Whitt, 113 N. C., at pp. 718-720, which very much resembles this case. In State v. Gooch, 94 N. C., at p. 1013, the Court cites with approval “Lord Hale’s Pleas of the Crown, Vol. 1, p. 440, which thus lays down the doctrine on the subject: 'If divers persons concur in an intent to do mischief, as to kill rob or beat another, and one did it, they are all principals, and if many be present and only one gives the stroke whereof the party dies, they are all principals if they came for that purpose.’ ”
But it is contended that there is no evidence of a deliberate and premeditated killing. The statute does not restrict murder in the first degree to cases in which the slaying has been done by lying-in-wait, or poisoning, or has been planned beforehand. The premeditation or deliberation may take place after the parties meet, and this may be deduced from the attendant- circumstances, the absence of provocation, the numbers brought against the deceased, the pursuit by four men following up one who is'fleeing and trying in vain to escape, the standing over him after he is down fatally wounded, the firing the last shot into the prostrate body, the other three with smoking pistol barrels standing by, and then their Galling to him to come on, hurry up, let us drive, and going off together.
In State v. Foster, 130 N. C., at p. 671, the last case before this Court, it is said: “It has been uniformly held by this Court that if the purpose to kill was formed before the killing took place ‘no matter for how short a time/ it would be within the power of the jury to find him guilty of murder in the first *761degree, and not violate the law, nor their oaths as jurors.” It should not be necessary to cite cases, for, as the Court said, our authorities are uniform to that effect, but among them we may quote:
In State v. Dowden, 118 N. C. (quoted in State v. Foster, supra) at p. 1153, it is said: “This Court has not followed the intimations of some of the Courts of other States that in order to constitute deliberation there must be evidence of a definite design formed on some occasion previous to the meeting at which the killing was done, and cherished .up to and at the time of putting it into execution. * * * The question of the time that elapses between the determination to kill and the killing being immaterial.”
In State v. Gadbury, 117 N. C., 811, where there was no lapse of time, but one shot fired and that without warning, Furches, J., held that whether this was' murder in the first degree or the second degree was a question for the jury. The same Judge (Brown) followed that ruling in this case.
In State v. Dowden, supra, the shooting was done, not with a multitude as here, but by one man, and “in ten or fifteen seconds” after the deceased told the prisoner to get off the engine, and this Court unanimously sustained a verdict of murder in the first degree, Avery, J., saying: “If the prisoner weighed the purpose of killing long enough to form a fixed design to kill, and at a subsequent time, no matter how soon or how remote, put it into execution, there was sufficient pre-meditation and deliberation to warrant the jury in finding him guilty of murder in the first degree. State v. Thomas, at this term; State v. Norwood, 115 N. C., 790; 44 Am. St. Rep., 498; State v. Covington, 117 N. C., 834; State v. McCormac, 116 N. C., 1033.”
In State v. McCormac, 116 N. C., 1036, the Court says, quoting Kerr on Homicide, Sec. 72: “The question whether there has been deliberation is not ordinarily capable of actual *762proof but must be determined by the jury from the circumstances. It has been said that an act is done with deliberation however long or short a time intervenes after the intent is formed and before it is executed, if.the offender has an opportunity to recollect the offense.” The Court then goes on to say: “In arriving at a conclusion, they (the jury) would naturally look to the testimony as to the conduct of the prisoner at and about the time of the homicide and the attendant circumstances to throw light upon the question, rather than to a computation of the time intervening between the formation and execution of the design." Is not that the law in this case; if not, why not ?
In State v. Covington, 117 N. C., 834: The only evidence of the circumstances under which the homicide was committed, was the prisoner’s alleged conversation that he entered a store to commit larceny, the deceased got between him and the door, that T watched my chance and jumped on the old man and wrenched his pistol and the old man hallowed murder then I shot him through the body. The old man said, 'You have got me'.’ I aimed to shoot him and this must have been when I shot him in the neck, and I shot him again.” The Court held that it was proper to instruct the jury that “In no view of the evidence was the defendant guilty of murder in the second degree or manslaughter, but the jury should find the prisoner guilty of murder in the' first degree if they believed that evidence, or acquit if they did not.” Why then is it not at least evidence of murder in the first degree that all four in this case were engaged in trying to head off a fleeing man, and at least three and doubtless all four were aiming to shoot him (as four witnesses testify there were fifteen to twenty shots) and aiming so well that seven bullets struck him, three of them fatal and all in the rear, and when not a single witness testifies as to any legal provocation, and as to absolutely no provocation at all by deceased toward these *763three prisoners. This case bas been repeatedly cited as authority since and has never been questioned.
In State v. Thomas, 118 N. C., 1120, citing State v. Covington, it is said that the expression of the prisoner, “I aimed” to kill him, justified a verdict of murder in the first degree, because (on the facts on that case) it tended to show that the prisoner formed the design to kill, “not in the heat of passion aroused by combat, but when the deceased acknowledged he was vanquished.” Here, there was> no combat shown by deceased as to these prisoners, and if it were shown that there was an altercation with Melton, the deceased acknowledged himself vanquished by fleeing, and was pursued by superior numbers, fifteen or twenty shots fired, shot every time in the rear, and again after he was down, and all four participating in the last bloody and savage act.
In State v. Norwood, 115 N. C., 793, 44 Am. St. Rep., 498, it is said that if the prisoner “deliberately determined to take the child’s life by putting pins in its mouth it is immaterial how soon after resolving to do so she carried her purpose into execution,” and there are several other cases all to the same effect. It is useless to add to those citations, for in State v. Foster, 130 N. C., at p. 671, the Court reiterated that “It has been uniformly held by this Court that if the purpose to kill was formed before the killing took place, no matter for how short a lime ” it would be murder in the first degree, and also at last term the unanimous Court in State v Conley, 130 N. C., at p. 686, approved the following charge of Judge Coble: “By premeditation is meant thought before hand, for any length of time however short.”
The law is thus clearly and admirably stated by Dr. Wharton, 1 Wharton C. L. (9th Ed.), Sec. 380, with a long list of authorities to support his text: “To establish the predicate of ‘premeditated’ which under most of-the statutes is an essential incident of murder in the first degree, it has been said *764that a positive previous intent to> take life must be shown, but this' opinion has since been recalled by the Court that delivered it, and is opposed to the weight of authority everywhere, And it has also been said that where the fact of death alone is proved, the presumption is that it is murder in the second degree, it being incumbent on the prosecution to rebut this by something, however slight, from which premeditation can be inferred. But be this as it may — and when analyzed the position varies very little from that of the Crown writers' on murder, who draw the presumption of malice aforethought, not from the fact of death, but from the nature of the wound, instrument, etc. — there is a substantial concurrence of authority on the general meaning' of premeditation. It involves a prior intention to do the act in question. It is not necessary, however*, that this intention should have been conceived for any particular period of time. It is as much premeditation if it entered into the mind of the guilty agent a moment before the act as' if entered ten years before. And the reason of this is obvious. (Here follow the reasons.) Hence, Judges have generally united in holding that while there must be some sort of premeditation, i. e., the blow must not be the incident of mania or the sudden paroxysm of passion, such as suspends the intellectual powers — whether there has been such premeditation is for the jury. * * * The question, in other words, is one of fact, not of arbitrary technical law.” His Honor, therefore, properly left it to the jury in this case. The above is buttressed upon cases so numerous and from so many States, that citation of them is omitted here, as they can be found by turning to the section (380) above quoted.
Again, in the same work, at section 117, it is said, citing very numerous authorities which can there be found, without repeating them here: “It is constantly laid down, that intent at the time of action is enough. It is not meant to assert by this that a person who, under sudden impulse, kills another, *765is guilty of murder. To say tbis would be unwarranted, for the reáson that we have no means of saying that a particular implse is sudden. What we have a right, however to say, and what the law means by this maxim to> say, is this, that when a homicide is committed by weapons indicating design, then it is not necessary to prove that such design existed at any definite period before the fatal blow. Prom the very fact of a blow being struck, we have a right to infer (as a presumption or fact, but not of law) that the blow was intended prior to the striking, although it may be at a period of time inappreciably distant.” The authorities cited are very numerous and uniform, and sustain the text, and show that our decisions conform to those els'ewhere. It may, perhaps, be thus succinctly stated: At common law and up to the statute dividing murder into two degrees, killing with a deadly weapon being shown, malice and premeditation were presumptions of law. Now, a killing being shown, murder in the second degree is a presumption of law, and if further, the killing with a deadly weapon is shown, indicating design, then, whether there was premeditation is a question of fact for the jury, and they have a right to infer premeditation from the nature of the weapon, or other attendant circumstances. In such cases, that question is always one to be submitted to the jury, and it was not error to submit it to them on the facts of this case.
When (if the evidence is believed) these four men pulled out their pistols and commenced firing upon one man, and continued to pursue and fire upon him while fleeing, that was evidence of a deliberately formed intent to kill, and that intent necessarily preceded the actual killing. It also showed concert of action. The evidence that all the shots came from the rear, and that when the deceased was down, fatally wounded, a shot was fired by one of the number, the others standing by encouraging him and calling to him to escape with them, is evidence confirmatory of a previously formed intent to kill.
*766When it is shown that the parties did combine and act together in the execution of an unlawful purpose, a previous agreement to do so need not be shown, People v. Mather, Wend., 230; 21 Am. Dec., 122; but there is evidence of the latter which the jury were well warranted in considering. Four colored men, nearly related, go together to a store; they all go armed, for the evidence is that in a few minutes all of them were using pistols; one of them grossly insults, a white man without provocation, and when ordered out refuses to go, but reiterates the grossest insults, calculated to bring on a fight, while his three companions, who had gone out, return into the store; soon after the white man is seen out of doors running for his life, with all four chasing him and four revolvers barking on his track, seven shots strike him, all from the rear, he is shot again after he is down, then all four jump into a wagon and drive off. No witness, not even those for the defence, states that there were any words or any movements by the deceased against these three prisoners, yet there is evidence that they pursued him and aided in compassing his death. Is not this unprovoked participation in the tragic death of the deceased some evidence of that premeditated, deliberate killing which constitutes murder in the first degree ?
“What all the evidence shows” is solely for the jury, not for the Court; and the jury have decided that it proves beyond a reasonable doubt that the prisoners are guilty of murder in the first degree — beyond any reasonable doubt in the minds of any one of the twelve impartial men who heard the evidence, and whose province it was to pass upon the facts. This Court can not sit as a revising jury to pass upon their action. If it be conceded (which I do not claim) that we are wiser and more impartial than the jury who found the verdict, we are at the double disadvantage of not having heard the witnesses nor been present at the trial, and that the law *767does not give us power to weigh the evidence. Smith, C. J., in State v. Hardee, 83 N. C., at page 622, says: “Nor will the Court look into the evidence to ascertain if the verdict was rendered upon testimony which ought not to have convicted” —citing State v. Storkey, 63 N. C., 7, and State v. Davis, 80 N. C., 384.
There are only two accounts given of the slaying of the de-ceas'ed. That of the State’s witnesses above recited, which, if believed, is strong, and it should seem conclusive, evidence of murder in the first degree. The other version is that of the four witnesses for the defence, three of whom are women and near relatives of the prisoners. Their account is that there was a fight between deceased and Melton, and deceased fired two' shots and Melton three, and no one else fired or had any part in the difficulty, and if this is true the prisoners are guilty of nothing. Aside from the relationship and the fact every one knows the women left when the shooting began, there is the fact that deceased’s clothes showed seven bullet holes, all in the rear, and no one else is shown to have been struck. What was the truth of the transaction was for the jury, to whom his Honor left the determination of the facts under a charge not excepted to, and it is not for this Court to reverse their finding of the facts.
In State v. Smith, 126 N. C., 1116, it was held by a unanimous Court, through Montgomery, J., that “Where there is evidence, more than a scintilla, on the part of the State, going to show premeditation and deliberation on the part of the prisoner, indicted for murder, it is for the jury to pass upon the guilt of the prisoner, and the degree, if guilty.”
And further, “The credibility of the witnesses' and the weight of the evidence are for the jury, and not for the appellate court, although it may differ from .the jury as to the weight of the evidence, where it is conflicting.”
The presiding Judge could have set aside the verdict, and *768would have done so in this case, in the discharge of his duty, if he had thought the evidence did not justify the verdict. That power is wisely vested in him who heard the evidence and saw the bearing of the witnesses on the stand. The only authority committed to us is to pass upon the assignment of errors of law, which, in this case, is the allegation that there was no evidence. In such case, we can only consider the evidence against the appellants, and if there is any evidence, more than a mere scintilla, it is for the jury, and the jury alone, to say whether the evidence is overcome by the evidence for the defence. That is their province, not ours. Three out of the four witnesses for the defence in this case, as already stated, are women nearly connected with the prisoners, and what weight that fact should have, in considering the credit to be given their testimony, was for the jury to decide. State v. Lee, 121 N. C., 544. The jury also knew, as we can not know, the character of the witnesses, and the credit which should be given to the testimony of each. For wise purposes, trial by jury was established by our ancestors, and has been continued and declared inviolable by our present- Constitution. Any impairment of their powers or curtailment of them by the appellate Court revising the judgment of the jury upon the weight of the evidence, is contrary to the organic law and our unbroken line of decisions. If the Court can pass that line for the prisoners in a State case, there is nothing to hinder like action in any other. To judges of fact, grounds of challenge are always allowed. To judges of law, there are none. Therefore, they should be all the more careful not to infringe upon the province of those to< whom the Constitution and the laws have committed the ascertainment of the'facts.
The prisoners have had a fair trial before a learned and impartial Judge, with two able counsel to defend them. It speaks well for the forbearance of the law abiding people of Bertie that this is so. I have been, unable to discover any error or any wrong done the prisoners in this trial.